Citation Nr: 0823745	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
February 1952 to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which granted service connection for 
diabetes mellitus, assigning a 20 percent rating effective 
January 6, 2005.  The veteran filed a notice of disagreement 
in regards to rating assigned in the October 2005 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in a December 2005 statement of 
the case (SOC).  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in September 
2006.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin and diet restriction; regulation of activities is 
not shown.  

2.  The evidence does not show that the veteran's service-
connected diabetes is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in March 2005, well before the AOJ's initial adjudication of 
the claim.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the criteria for rating the veteran's 
disability and for award of an effective date were explained 
in the October 2005 rating decision and in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  Specifically, the 
RO obtained the veteran's post-service medical records and 
secured a VA examination in furtherance of his claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.



Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

Service connection has been separately granted for peripheral 
neuropathy of the bilateral lower extremities as a result of 
service-connected diabetes.  Ten percent disability ratings 
were assigned for each lower extremity, and the veteran has 
not disagreed with the disability ratings assigned.

The Board will review the evidence to determine whether any 
additional separate disability ratings may be assigned.  This 
requires analysis of the severity of any identified 
complications of diabetes in order to ascertain whether such 
complications are compensable.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2007), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

The veteran evidences hypertension.  However, there is no 
evidence that any hypertension is related to the service-
connected diabetes mellitus.  Indeed, the October 2006 VA 
examiner commented that the veteran's diagnosis of 
hypertension was "less likely than not related to the 
veteran's diabetes as it predates the diabetes by many 
years."  Accordingly, a separate evaluation for hypertension 
is not warranted.

Hyperlipidemia was noted in the veteran's VA outpatient 
treatment records.  However, hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities; they 
are therefore not appropriate entities for separate ratings 
under the VA rating schedule. 
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran has 
pointed to none.  To the extent that the veteran himself 
contends that he has various conditions and that such 
conditions are related to the service-connected diabetes 
mellitus, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The October 2006 VA examiner noted the veteran's use of 
insulin to treat his service-connected diabetes.  
Additionally, VA outpatient records show that the veteran has 
been placed on a restricted diet due to service-connected 
diabetes.  Thus, the first two of the three criteria for a 40 
percent rating have been met.

With respect to restriction of activity, the veteran contends 
that he has to be careful about his activities as he is 
afraid of passing out or having a hypoglycemic episode 
consisting of dizziness, lack of energy, vision problems, and 
the ability to think.  He also contends that he is unable to 
do strenuous activity in the morning because he feels light-
headed and shaky.  See the November 2005 notice of 
disagreement.
Despite these assertions, the October 2006 VA examiner 
specifically determined that the veteran "does not have to 
limit his daily activities to maintain blood sugar control as 
his hypoglycemic episodes occur exclusively nocturnally."  

There is no competent medical evidence to the contrary.  The 
evidence of record is thus absent for any restriction of 
activity due to service-connected type II diabetes mellitus.  
The criteria for a 40 percent disability rating are not met 
or approximated for that reason.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a schedular rating in excess of 20 percent for 
diabetes under Diagnostic Code 7913.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
diabetes mellitus has not changed appreciably since the 
veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that staged ratings are 
not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Thun v. Peake, 21 Vet. 
App. 111 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007), Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

In the December 2005 SOC, the DRO provided the criteria for 
an extraschedular rating and considered the veteran's 
entitlement to such.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection 
with the issue on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown,
9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's diabetes, and the veteran has pointed to no 
such symptoms.
With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's diabetes in the 
recent or remote past.  Additionally, there is no indication 
from the October 2006 VA examination and other reports of 
record that the veteran's diabetes is so severe that it would 
markedly interfere with his employability.  

The Board concludes that the currently-assigned 20 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected 
diabetes mellitus.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes.  
Accordingly, referral for extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected diabetes.  The benefit 
sought on appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased disability rating for service-
connected diabetes is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


